UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended September 30, 2011 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19950 W. Country Club Drive, Suite 100, Aventura, FL 33180 (Address of Principal Executive Offices) (Zip Code) (305) 328-8662 (Registrant's Telephone Number, Including Area Code) Former name, former address and former fiscal year if changed since last report Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the act.YesoNoþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files) Yes:þ No:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act.(Check One): Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes: þ No:o The number of shares of common stock outstanding as of November 11, 2011 was 20,006,402. TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 1 Condensed Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Notes to the Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 8 Item 4. Controls and Procedures 8 PART II OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults upon Senior Securities 10 Item 4. Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 INTERIM FINANCIAL STATEMENTS The interim unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions for Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2010. The condensed financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position as of the period reporting date, and the results of its operations and cash flows for the fiscal period end. The results of operations for the fiscal period end are not necessarily indicative of the results to be expected for future quarters or the full fiscal year. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Green Planet Bioengineering Co., Ltd. Condensed Balance Sheets (Stated in US Dollars) September 30, December 31, Unaudited ASSETS Current assets Cash and cash equivalents $ $ Prepaid expense TOTAL CURRENT ASSETS/TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT LIABILITIES Current liabilities Trade payables $ $ Other payables and accrued liabilities Amount due to a related party TOTAL CURRENT LIABILITIES/TOTAL LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock: par value of $0.001 per share Authorized: 10,000,000 shares at September 30, 2011 and December 31, 2010 Issued and outstanding: 0 shares at September 30, 2011 and December 31, 2010 - - Common stock: par value of $0.001 per share Authorized: 250,000,000 shares at September 30, 2011 and December 31, 2010 Issued and outstanding: 20,006,402 shares at September 30, 2011 and December 31, 2010 Additional paid-in-capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See Notes to the Condensed Financial Statements 1 Green Planet Bioengineering Co., Ltd. Condensed Statements of Income and Comprehensive Income (Unaudited) (Stated in US Dollars) Three months ended September 30, Nine months ended September 30, Administrative expenses $ ) $ ) $ ) $ ) Finance costs - - - ) Loss on reorganization of subsidiaries - - - ) Loss from continuing operations ) Discontinued operations - - - Net (loss) income ) ) ) Dividends - - - ) Loss attributable to common stock $ ) $ ) $ ) $ ) Earnings per share -Basic $ ) $ ) $ ) $ ) -Diluted $ ) $ NA $ ) $ NA Weighted average number of shares outstanding -Basic -Diluted STATEMENT OF COMPREHENSIVE INCOME Loss attributable to common stock $ ) $ ) $ ) $ ) Other comprehensive income Unrealized foreign currency gain - - - Comprehensive loss $ ) $ ) $ ) $ ) See Notes to the Condensed Financial Statements 2 Green Planet Bioengineering Co., Ltd. Condensed Statements of Cash Flows (Unaudited) (Stated in US Dollars) Nine months ended September 30, Cash flows from operating activities Net loss from continuing operations $ ) $ ) Discontinued operations - Adjustments to reconcile net loss to net cash provided by operating activities: Convertible loan discount - Loss on reorganization of subsidiaries - ) Changes in operating assets and liabilities: Other payables and accrued liabilities - Amount due to a related party Net cash flows provided by operating activities - Cash flows from investing activities - - Cash flows from financing activities Conversion of convertible loan - ) Net cash flows used in financing activities - ) Discontinued operations Operating cash flows - ) Net cash flows used by discontinuing operations - ) Net decrease in cash and cash equivalents - ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ Supplemental disclosures for cash flow information: Continuing operations Cash paid for interest $
